Citation Nr: 0738936	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for back problems.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which reopened and denied a claim of 
entitlement to service connection for PTSD. 

In September 2003, the RO in Winston-Salem, North Carolina, 
had denied the veteran's claim of entitlement to service 
connection for PTSD because he had not given VA any 
information about an in-service stressor.  Jurisdiction over 
the case was subsequently returned to the RO in Atlanta, 
Georgia.  The veteran supplied the missing information about 
an in-service stressor in January 2004. 

In his February 2006 substantive appeal, the veteran 
indicated that he wanted a hearing before the Board in 
Washington, DC.  The requested hearing was scheduled for 
October 2006.  However, in September 2006, the veteran 
submitted a statement in which he indicated that he was 
unable to travel to Washington, DC, and wanted a hearing 
before the Board at the local RO instead of the hearing 
scheduled in Washington, DC.  The Board remanded the claim in 
October 2006 to afford the veteran the requested hearing.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in June 
2007.  A transcript of the hearing is associated with the 
claims file. 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.



REMAND

The veteran argues that he suffers from PTSD as a result of 
one or more stressors he encountered when on active duty in 
Vietnam.  He testified to five distinct stressors at his 
Travel Board hearing in June 2007.  In January 2004, prior to 
the June 2004 rating decision here on appeal, the veteran had 
submitted a completed PTSD Questionnaire (entitled "PTSD 
Attachment") to the RO, in which he described some of the 
stressors in Vietnam on which his claim is based.  The RO 
does not appear to have attempted to verify these claimed 
stressors.  On remand, the RO or the AMC should undertake all 
indicated development to verify the stressors identified by 
the veteran.  

As noted in the January 2004 PTSD Attachment and attested to 
at the June 2007 Board hearing, these stressors include the 
veteran's exposure to ambush by enemy forces while in a 
convoy en route to Cambodia, being fired upon by apparent 
Viet Cong outside a restaurant-bar in Saigon, armed conflict 
with Viet Cong on the perimeter of the base at Long Bien 
(also known as "Bear Cat" (see the January 2004 PTSD 
Attachment)) on a night the appellant had pulled guard duty, 
possibly seeing a child killed by a convoy, and going through 
a small village at the time that several people there were 
killed.  The veteran has referenced his duty with several 
units: the 483rd Field Services Battalion and the 229th Field 
Services Battalion (see his February 2006 substantive appeal) 
and the 613th Field Service Company, Third Army (see the 
January 2004 PTSD Attachment; see also his DD Form 214 
confirming the exact name of this unit).  In sum, armed 
combat involvement is alleged in four of the five 
aforementioned stressor events.

Most significantly, for purposes of stressor verification, 
the veteran has testified that the events at Long Bien/Bear 
Cat took place sometime during the time frame of July and 
August [1970].  See page 25 of the Travel Board hearing 
transcript.  The Board notes in this regard that VA has 
verified that the veteran had Vietnam service from January to 
December 1970.  On remand, the RO or the AMC is to use the 
aforementioned information to try to verify the veteran's 
claimed stressor(s).

The record reflects entry of a PTSD diagnosis reported in a 
letter received in June 2004 from a licensed clinical social 
worker at the Decatur, Georgia, VA Medical Center.  The June 
2004 letter reported that the veteran has been seen in the 
Mental Health Clinic at the same VA Medical Center since 
November 2002.  This letter also stated that a VA 
psychiatrist in the Mental Health Clinic had diagnosed the 
veteran with chronic and severe PTSD due to his combat 
experiences in Vietnam.

The veteran has attested to and otherwise informed VA of 
pertinent treatment at the Fresno, California, VA Medical 
Center in the 1980s; treatment, including hospitalization, at 
the Tuskegee, Alabama, VA Medical Center (dates of all 
treatment somewhat unclear); and treatment at the Decatur, 
Georgia, VA Medical Center (VAMC) from June 1976 to the 
present.  Unfortunately, with the exception of a small batch 
of VA treatment records from the Tuskegee VAMC from August 
2002 to March 2003, and one lone November 2002 document from 
the Atlanta VAMC, the RO has no attempted to secure these 
treatment records.  A remand is therefore required to try to 
obtain pertinent and as yet unprocured records that may exist 
from the VA Medical Centers in Fresno, California, Tuskegee, 
Alabama, and Decatur, Georgia. 

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Evidence of record, to include the veteran's testimony and 
correspondence from the Social Security Administration (SSA), 
indicates that the appellant has been the recipient of a 
monthly disability benefit for 100 percent disability since 
December 1986.  The veteran has testified that he is entitled 
to these benefits on account of his mental disorder.  See 
page 27 of the Travel Board hearing transcript.  Decisions of 
the SSA regarding unemployability are not controlling with 
respect to VA determinations because adjudications of VA and 
Social Security claims are based on different laws and 
regulations.  They are nonetheless relevant.  See Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 
Vet. App. 456, 461 (1992); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  VA's duty to assist includes 
obtaining records from SSA.  Murincsak, at 372-73.  Hence, 
those records for the veteran should be secured for 
consideration.  38 U.S.C.A. § 5103A.

Finally, if on remand a stressor is verified and, hence, the 
veteran is afforded a VA examination, he is hereby notified 
that it is his responsibility to report for all examinations 
and to cooperate in the development of the claim.  The 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2007).  In the event that the veteran 
does not report for any ordered examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should 
also be indicated whether any notice that was sent was 
returned as undeliverable.

In the same June 2004 rating decision on appeal that denied 
the PTSD claim, the RO denied the veteran entitlement to 
service connection for back problems.  Later in June 2004, 
the RO received the veteran's notice of disagreement with 
this rating decision.  This notice of disagreement took issue 
with the June 2004 rating decision as a whole and did not 
limit the initiation of an appeal solely to the PTSD issue.  
However, the veteran has not yet been provided a statement of 
the case in response to this notice of disagreement insofar 
as the claim with regard to back problems is concerned.  Nor 
has the veteran withdrawn his service connection claim for 
back problems.  Because the notice of disagreement placed the 
issue of entitlement to service connection for back problems 
in appellate status, the matter must be remanded for the 
originating agency to issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In light of these circumstances, the case is REMANDED to the 
RO via the AMC in Washington, D.C., for the following 
actions: 

1.  The RO or the AMC should secure a 
copy of any decision of the Social 
Security Administration (SSA) awarding 
the appellant disability benefits, as 
well as copies of all medical records 
upon which that decision was based.  Once 
obtained, these records should be 
associated with the other evidence in the 
claims folder.  If the pertinent records 
are not available, or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claims file.  The appellant is to be 
notified in writing.  Because these are 
Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder.  

2.  The RO or the AMC should attempt to 
secure all pertinent medical records from 
the Fresno, California, VA Medical Center 
in the 1980s; all treatment records, 
including psychiatric hospitalization 
records, from the Tuskegee, Alabama, VA 
Medical Center; and treatment records 
from the Decatur, Georgia, VA Medical 
Center from June 1976 to the present.  If 
the RO or the AMC is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this.  As VA 
records are Federal records, if any such 
Federal records identified by the veteran 
are not secured, the RO or the AMC must 
prepare a written memorandum explaining 
what efforts have been undertaken to 
secure the records in question, and why 
further efforts would be futile.

3.  The RO or the AMC should undertake 
all indicated development to verify the 
stressors identified by the veteran.  The 
RO or the AMC should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, 
names (if known) of any casualties 
resulting from ambushes and other armed 
encounters with enemy forces, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the RO or the AMC should review the file 
(to include a review of the January 2004 
PTSD Attachment and the June 2007 Travel 
Board transcript) and prepare a summary 
of the veteran's alleged service 
stressors.  This summary should be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above, and is to include the 
following stressors: 

a) Exposure to ambush by enemy 
forces while in a convoy en route to 
Cambodia. 

b) Being fired upon by apparent Viet 
Cong outside a restaurant-bar in 
Saigon.

c) Armed conflict with Viet Cong on 
the perimeter of the base at Long 
Bien (also known as "Bear Cat") on 
a night the appellant had pulled 
guard duty, sometime during the time 
frame of July and August1970.

d) Possibly seeing a child killed by 
a convoy. 

e) Going through a small village at 
the time that several people there 
were killed.

4.  This summary and a copy of the 
veteran's DD Form 214 and other service 
personnel records should be sent to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC).  The JSRRC 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The JSRRC should be informed 
that the reported events at Long 
Bien/Bear Cat took place sometime during 
the time frame of July and August 1970.  
The JSRRC should also be requested to 
furnish any pertinent excerpts from any 
pertinent unit histories and any 
operational reports for each unit the 
veteran was assigned to in Vietnam 
between July and August 1970, all for the 
purpose of requesting that data be 
obtained to confirm the existence of the 
veteran's claimed in-service stressor(s).  
Should the veteran supply information 
about any stressor within other time 
frames of three months or less during his 
tour of duty in Vietnam, the reported 
events during those time frames should 
likewise be researched.  Once received by 
the RO or the AMC, any pertinent 
documents thereby located must be 
reviewed in detail for stressor 
verification, and associated with the 
veteran's claims folder.

5.  Following receipt of any additional 
data from JSRRC, as well as the 
completion of any additional development, 
the RO or the AMC should prepare a report 
detailing the nature of any in-service 
stressful event(s) verified by the data 
on file.  If no stressor is verified, the 
RO or the AMC should so state in its 
report.  In addition, the RO or the AMC 
should also separately determine whether 
the veteran engaged in combat with the 
enemy during his period of service in 
Vietnam.  The report and determination 
relating to each of the foregoing should 
be added to the claims file.  

6.  Thereafter, if and only if any 
claimed in-service stressor is 
independently verified or is otherwise 
accepted as factually related to combat 
(See 38 U.S.C.A. § 1154 (West  2002)), 
the veteran is to be afforded a VA 
medical examination by a psychiatrist.  
If a stressor is not independently 
verified, no examination is in order.  
The purpose of any examination is to 
ascertain the nature and etiology of the 
veteran's claimed PTSD.  The claims 
folder in its entirety is to be furnished 
to the examiner for use in the study of 
this case.  The examiner is to review the 
veteran's history and current complaints, 
as well as conduct a comprehensive mental 
status evaluation.  Any indicated 
diagnostic studies should be accomplished 
if deemed warranted by the examiner.  All 
established psychiatric diagnoses are 
then to be fully set forth.  

Following the examination, the 
psychiatrist is to address the following 
with full supporting rationales:  

Does the veteran have PTSD that 
meets the diagnostic criteria in the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th Ed. 1994)?  If 
so, is it at least as likely as not 
that PTSD is the result of any 
independently verified in-service 
event(s)?  Such discussion must 
include the examiner's opinion as to 
the presence or absence of linkage 
between current symptoms of the 
veteran and any verified 
stressor(s).  

7.  After the development requested has 
been completed, the RO or the AMC should 
review the examination report to ensure 
that it is in complete compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
or the AMC must implement corrective 
procedures at once.

8.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2007).

9.  Thereafter, the RO or the AMC must 
readjudicate the veteran's claim.  The RO 
or the AMC is advised that it is to make 
determinations based on the laws and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  If the 
veteran fails to show for any scheduled 
VA examination, the SSOC must cite to 
38 C.F.R. § 3.655.  A reasonable period 
of time should be allowed for response.  

10.  The RO or the AMC must issue a 
statement of the case on the claim for 
entitlement to service connection for 
back problems.  Thereafter, the veteran 
will have a 60-day period within which to 
file a substantive appeal.  The appellant 
and his representative are advised that 
they will have sixty days from the date 
of mailing of the statement of the case 
to submit a substantive appeal as to that 
issue.  The RO or the AMC should take any 
appropriate action under the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to include full compliance with 
the notice provisions as defined in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and addressing any timeliness of 
notice issues as delineated in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  
The RO or the AMC should also undertake 
any other action as to this service 
connection issue otherwise necessary in 
the development of that appeal. 38 C.F.R. 
§ 19.26 (2007).  If and only if the 
appellant completes his appeal by filing 
a timely VA Form 9 on the aforementioned 
issue should this claim be returned to 
the Board.  38 U.S.C.A. § 7104 (West 
2002).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


__________________________________________
____
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

